 

Blue Sphere Corporation 8-K [blsp-8k_121117.htm]

Exhibit 10.3

 

PERFORMANCE GUARANTEE AGREEMENT

THIS PERFORMANCE GUARANTEE AGREEMENT, dated as of 4 December 2017 (this
“Agreement”), is by and among:

1.BLUE SPHERE BRABANT B.V., a private company with limited liability,
incorporated under the laws of the Netherlands, having its seat in Amsterdam,
and its registered office at Singel 250, 1017AB Amsterdam, the Netherlands,
registered with the Dutch Chamber of Commerce under registration number 66863643
(the “Client”);

2.Anaergia B.V., a private company with limited liability, incorporated under
the laws of the Netherlands, having its seat in Amsterdam, and its registered
office at Zwollestraat 2 b, Oldenzaal, NL 7575 EP, the Netherlands, registered
with the Dutch Chamber of Commerce under registration number 818914324 (the
“SM&O Contractor”); and

Client and Contractor are jointly defined as the “Parties”.

WHEREAS:

(a)On the date of this agreement, Client and Contractor entered, into a turnkey
agreement for the design, construction and delivery of a biogas plant with a
capacity of 2,923 Nm³ /h or respectively 24,000,000 Nm³/year of upgraded
biomethane including all machinery, processes and equipment necessary for its
complete functionality and full operation (the “Plant”) to be built and operated
in in Pastoor P. Thijssenlaan 41-43 in Sterksel, entered in the land register as
municipality of Heeze-Leende, section H number 1193 (in part) (the “EPC
Agreement”) and the Parties entered into a Service, Maintenance and Operation
Agreement relating to Contractor’s obligations to provide certain operation,
service and maintenance functions on the Plant once constructed in accordance
with the EPC Agreement (the “O&M Agreement”);

(b)Capitalized terms used herein without definition shall have the meaning
ascribed thereto in the O&M Agreement;

(c)Client requires Contractor to provide a Performance Guarantee (as hereinafter
defined) regarding the minimum annual gross upgraded biogas production from the
Plant; and

(d)Contractor is willing to provide such a Performance Guarantee in accordance
with the terms below.

Now therefore, the Parties have agreed and accepted as follows:

Section 1. Contractor hereby guarantees (the “Performance Guarantee”) from the
Substantial Completion Date:

1.1a gross annual production of upgraded biomethane for a term of twelve years
(the “Guaranteed Operation Level”). The actual upgraded biomethane output will
be measured in accordance with the provisions of Section 2 below. The Guaranteed
annual production of upgraded biomethane is defined as follows:

Guaranteed Operation Level = 24,000,000 Nm³/year x 94,5% = 22,680,000 Nm³/year

Excluded events will be deducted from the guaranteed yearly production by
adjusting the performance guarantee level proportionally by the time-extent of
each excluded event. For the avoidance of doubt, all excluded events shall be
reported monthly. At the end of each year, the total sum of all excluded event
hours will be calculated and deducted from the design availability of 8,200
operation hours per year. The guaranteed annual production with taking into
account the excluded events should be calculated as following:

  

 

 

 

Guaranteed Operation level, nM3/year =22,680,000 nM3/year x ((8,200-Y)/8,200)

Where :

Y, hours – the total sum of all excluded event hours during the year.

8,200 hours – design operation hours per year.

Reduced Methane Potential of the feedstock processed in the same year due to
lower quantity or quality will reduce the guaranteed yearly Biomethane
production proportionally by applying the actual Biomethane Potential of the
relevant feedstocks processed over the year to the design parameters given in
Annex 6 (“Table of Quality and Quantity of Substrates and Deviations”).

1.2.An annual maximum consumption of consumables required for the operation and
maintenance of the facility as follows (the “Guaranteed Maximum Consumption of
Consumables”):

Consumable Expected Consumption Guaranteed Maximum Consumption (+10%)  
Electricity 14,984 16,482 MWh/year Water 5,131 5,644 m³/year Caustic Soda (20%)
366 403 m³/year Diesel 53,159 58,475 l/year

 

Section 2. At the end of each year of operation following the Substantial
Completion Date, the Parties will calculate the actual upgraded biogas output of
the Plant and actual consumption of the consumables based on the following
documents and information:

(a)The total amount of upgraded biogas produced by the Biogas Upgrade System
will be recorded based on the online, control system measuring and metering the
gas production (“Gas Control System”) as detailed under subsection (b) below

(b)Reports from the Control Systems will be printed indicating the total amount
of upgraded biogas produced during the preceding 12-month period;

(c)Actual invoices paid or due to be paid for the consumables during the
preceding 12-month period;

(d)Contractor and Client will then sign a protocol indicating the actual annual
upgraded biogas output and consumable’s consumption;

(e)If Client refuses to sign the protocol, Contractor will send to Client a
detailed report supported by all relevant documents and/or evident
substantiating its calculation and the parties will submit the dispute to the
Ruler for adjudication in accordance with the rules and procedures applicable to
the Ruler as set forth in this Agreement.

Section 3. The Guaranteed Operational Level and Guaranteed Maximum Consumption
of Consumables is subject to the following conditions and qualifications:

(a)Correspondence of the feedstock to the required quantity and quality as
defined in Annex 6 to the O&M Agreement (subject to any permitted variations).
In case of a lack of correspondence (subject to any permitted variations),
Client acknowledges that actual upgraded biogas output may decrease below the
Guaranteed Operational Level. If so and such decrease is attributable to such
lack of correspondence (subject to any permitted variations), Contractor shall
bear no liability in respect of such decrease. To bring the actual upgraded
biogas output back to the Guaranteed Operational Level, Client may correct the
quality and quantity of feedstock supplied to the Plant up to the respective
specification defined in the contractual feedstock specification as given in
Appendix 6 If the Client fails to deliver feedstock as per the contractual
feedstock specification (quality and quantity) given in Appendix 6 the
Guaranteed Operational Level and Guaranteed Maximum Consumption of Consumables
will need to be re-calculated based on the actual feedstock data.

2 

 

 

 

(b)Compliance with all parameters and conditions of the Plant’s Manual of
Operation, all reasonable instructions given by Contractor’s personnel and all
contractual and technical requirements relating to the operation of the Plant;
provided, however, this Section 3(b) shall be inapplicable in the event the
Plant is operated by Contractor, a subcontractor, or an affiliate of Contractor.

(c)If the Plant is operated by an entity or person other than Contractor or an
affiliate or subcontractor, then (i) Client (or other entity operating the
Plant) has employed a qualified operator (i.e., a person who has received
training provided for in Section 5.1.12 of the EPC Agreement) and (ii) the
operator must have the skills and competencies to manage the tasks detailed
within the Manual of Operation provided to Client as a part of the EPC
Agreement.

(d)Contractor or his affiliate is performing the S&M Service unless Contractor’s
engagement to perform S&M Service is validly terminated under the O&M Agreement
or Contractor has breached any of its S&M Service obligations under the O&M
Agreement.

(e)The availability of a continuous, 24-hour remote control monitoring of the
Plant or in case of a disruption the restoration of such monitoring as soon as
commercially practicable.

Section 4. The Parties agree that the occurrence and volume of any claim for
compensation shall be subject to the compliance with the terms and conditions
set forth in Section 5 below. Contractor shall ensure that the Insurance Policy
shall be in the form and substance set forth in Annex 8 hereto. Contractor shall
further ensure that the Lender’s advisor shall be provided with sufficient
documentation to be able to perform the required review prior to the issuance of
its statement as to the compliance of the Insurance policy with the terms set
forth herein and to be able to use the claims under such Insurance Policy as a
pledge or otherwise as a security in favor of the Lender. Once issued, any
subsequent changes to the Insurance Policy shall have any effect on Client’s
claims hereunder only after such change shall have been approved in writing by
Client. Should the Insurance Policy be issued or subsequently modified in breach
of this Section 4, Client’s claims for compensation shall be governed
exclusively by the terms hereof and any reference to the Insurance Policy
limiting Client’s claims hereunder shall be deemed void.

Section 5a. Should the upgraded biogas output be less than the Guaranteed
Operational Level, it is agreed as follows:

(a)Contractor undertakes to pay Client the total rate combined in sum of SDE
rate, upgraded biogas market price and green certificate rate to the Plant
(limited to a maximum of 74€/MWh), multiplied by the difference in Nm³ of
upgraded biogas between the Guaranteed Operational Level and the actual upgraded
biogas output of the Plant (the “Compensation”);

(b)Should any of the insured (co-insured) under the Insurance Policy receive any
amount under the business interruption policy (the “Satisfied Claim”), a portion
of Client’s claim for Compensation of the business interruption losses and/or
loss of revenues for other reasons covered by the business interruption policy
in the amount equivalent to the Satisfied Claim shall cease and be deemed to be
fully satisfied (the “Ceased Claim”). In the event that the Ceased Claim was
previously satisfied by Contractor, Client shall be obliged to return the amount
corresponding to the paid Ceased Claim to Contractor without undue delay. For
the avoidance of doubt, it is understood that the amount, which Client shall
keep after the Ceased Claim is repaid (if repaid) shall in no event be less than
the Compensation calculated according Section 5(a). Client shall promptly inform
the Lender on the occurrence of any Ceased Claim after it becomes aware of its
existence.

3 

 

 

 

(c)Contractor shall keep the Insurance Policy valid and effective for no less
than twelve years after the Substantial Completion Date and shall provide to
Client a confirmation issued by the insurer providing the Insurance Policy
stating the same without undue delay after being notified to do so. Contractor
shall inform Client without undue delay on any claim made under the Insurance
Policy and on any monies paid under the Insurance Policy on account of the
occurrence of the insured risk. Should Contractor default on its obligation to
maintain a valid and effective Insurance Policy as stated above, Contractor’s
obligations to pay the Compensation to Client shall remain intact with any
reference to Insurance Policy hereunder deemed void as of the moment of
premature termination or failure by Contractor to maintain the Insurance Policy.

Section 5b

Should the actual annual consumption of the consumables be higher than the
Guaranteed Maximum Consumption, it is agreed that Contractor undertakes to
compensate Client the difference in cost between the Guaranteed Maximum
Consumption and actual annual consumption according to the annual average market
price of the consumables.

Section 5c

It is understood and agreed that the following limits shall apply to any
compensation due from the Contractor and their Subcontractors to the Client
under the terms of this Agreement:

The total compensation applicable to any one (1) year of operation shall not
exceed the total net yearly fixed fee due to the Contractor as per Article 15.1
of the SM&O Agreement

Section 5d

In the event that the compensation cap is reached and the SM&O Services still
not compliant the Client can claim against the Performance Bond provided by the
Contractor. For the avoidance of doubt, this is the only circumstance the Client
can call the Performance bond except for gross breach of contract by the
Contractor as defined in the SM&O Agreement.

Section 6. It is understood and agreed that the Performance Guarantee shall not
apply in any case of fraud or gross negligence by Client and in connection with
the following conditions (together with cases of fraud and gross negligence,
each, an “Excluded Event”):

i.any interruption to the energy supply network, including interruptions due to
energy supply companies cutting off electricity supplies to guarantee grid
security (so called grid security management), or breakdown of the feed-in
meter;

ii.any works or alterations in the Plant, including any interruption to
performance caused by such, performed by Client which materially differ from
those specified or approved in writing by Contractor;

iii.third party influences such as vandalism and theft;

iv.technical defects and power surges caused by outside sources;

v.war, warlike events, civil war, revolution, rebellion, insurrection, acts of
government or civil unrest or similar events;

vi.earthquakes, nuclear attack, nuclear radiation or radioactive substances;

vii.floods and/or increased groundwater levels, or any similar events;

4 

 

 

viii.any other Force Majeure Event (as defined below);

ix.any effects of corrosive gases or particulates produced by any other facility
on, or surrounding, the site;

x.any reduction in the Services or Plant output instructed by the Client, any
utility operator or any governmental authority

xi.any reduction in the Service or Plant output resulting from a change in law,
legislation or any other statutory measure, or;

xii.any defect and deficiencies in any part of the Plant provided by the Client,
or any failure of the Client to meet their stated obligations in relation to
this Agreement (such as but not limited to digestate discharge, gas offtake,
removal of unsuitable feedstock, utilities).

The Contractor shall promptly notify the Client upon become aware of an Excluded
Event. The Contractor shall keep accurate records of its extents and
implications that shall be submitted to the Client.

Section 7. SEVERABILITY OF PROVISIONS - REPRESENTATIONS. In the event that

one of the terms or conditions of this Agreement is deemed invalid or in any
case not executable, such circumstance shall not entail the invalidity of the
remaining terms and conditions of the Agreement, which shall continue to be
fully valid and effective. The Parties warrant that they have actually
discussed, negotiated and agreed each individual and specific clause of this
Agreement. On conclusion of the negotiations, the Parties decided to sign two
original copies of the Agreement.

Section 8. AMENDMENTS.

Any derogation of or amendment to the Agreement shall be valid and effective
only if set forth in a written document duly signed by the Parties.

Section 9. NOTIFICATION AND PROCESSING OF DATA

All communications and the other notifications under the Agreement shall be
formulated in writing and shall be deemed duly notified if delivered personally,
including by courier, or if sent by registered letter with return receipt and if
transmitted by e-mail to the Parties at the following addresses:

[  ]

Section 10. FORCE MAJEURE EVENT

10.1       The following events constitute force majeure (each a “Force Majeure
Event”) so long as such events are not reasonably foreseeable and are beyond the
control of the affected party : acts of God; strikes, lockouts or other
industrial disturbances; acts of public enemies; orders or restraints of any
kind of the government of the United States of America or of the State or any
state or any of their departments, agencies, political subdivisions or
officials, or any civil or military authority; insurrections; civil
disturbances; riots; epidemics; landslides; lightning; earthquakes; fires;
hurricanes; tornadoes; storms; droughts; floods; arrests; restraint of
government and people; explosions; breakage, malfunction or accident to
facilities, machinery not comprising the Plant, transmission pipes or canals;
partial or entire failure of utilities; shortages of labor, materials, supplies
or transportation.

5 

 

 

10.2       In the event that for any period of time after the Substantial
Completion Date and up to a maximum of 360 consecutive days, the Plant is
completely inoperable due to the occurrence of a Force Majeure Event, Contractor
shall immediately notify Client with a copy to Lender of such Force Majeure
Event in reasonable detail. Contractor ‘s obligations under this Agreement shall
be suspended from the date of such Force Majeure Event until it is no longer in
existence; provided that Contractor complies with the obligations set forth in
Section 10.4 of this Agreement; provided, further, that Contractor shall at all
times use all reasonable efforts to ensure that the Project commences partial
operation, as well as full operation, as soon as possible after the Force
Majeure Event occurs. Contractor shall provide Client with notice to Lender with
periodic updates, at such intervals as Client may request, but in no event less
frequently than monthly, on the status of the Force Majeure Event and the steps
that Contractor is taking to restore the Plant to full operation. Contractor
shall have the right to terminate this Agreement by written notice in the event
that the Force Majeure Event lasts for more than 360 consecutive days.

10.3       Notwithstanding anything else to the foregoing, the following shall
not be deemed Force Majeure Events:

(i)the absence of materials, manpower or service, unless such absences are
attributable to an event of force majeure

(ii)site closures imposed by the competent authorities as a result of failure on
the part of Contractor to comply with applicable legislation and regulations

(iii)strikes limited to the establishments and employees of Contractor and
Subcontractors, including the states of agitation, and participation by
employees of Contractor and Subcontractors in strikes of any kind that are not
of a national and sectoral nature.

10.4       The Party affected by an event of Force Majeure shall not be deemed
to have defaulted only if:

(i)it informs the other Party of the Event of Force Majeure within 24
(twenty-four) hours of the occurrence of the Event, providing an adequate
explanation of the Event of Force Majeure and its foreseeable duration;

(ii)it has in full effect and force an insurance policy covering up to
$2,500,000 of the damage, loss and/or claims caused by or related to such Event
of Force Majeure, it makes all relevant communications to the respective
insurance companies in a proper and timely manner and uses its best efforts to
obtain and transfer the proceeds of such policy to Client after a claim is duly
made therefor; and

(iii)it has done all in its power to prevent or mitigate the Event of Force
Majeure that is an obstacle to its fulfilment.

10.5       Force Majeure Events which only partly prevent the fulfilment of the
contractual obligation of one Party shall not release the said Party from its
obligation to fulfil obligations that are not hindered by the said Force Majeure
Event.

Section 11. ASSIGNMENT OF RIGHTS

Except to or at the direction of the Lender, to or at the direction of any party
purchasing or benefiting from the investment tax credit applicable to the Plant
or any party purchasing the Plant and as set forth in this Section 11, this
Agreement may be assigned only with the prior written consent of the other Party
which consent shall not be unreasonably withheld. The Client may collaterally
assign and/or pledge this Agreement and any rights or obligations thereunder to
any finance provider or any trustee or agent of any financer as collateral
security; the SM&O Contractor shall execute and deliver to such financer any
consents and/or other documents and/or any changes to this Agreement reasonably
requested by such financer. Any additional costs resulting from any such action
will result in a reasonable change of contract price and could cause a project
delay and may require an extention to the liquidated damages schedule

6 

 

 

Notwithstanding the foregoing, Client may, without prior consent, assign its
rights hereunder to a lender and/or trustee acting on behalf of a lender, or any
financing entity, which acquires a security interest in Client or the Plant
(collectively, the “Security Lenders”) in connection with any financing
involving the Plant. In the event of an assignment of Client’s rights hereunder
to any Security Lenders, Contractor shall take such further actions and execute
such documents as are reasonably requested by such Security Lenders to
effectuate such assignment including, without limitation, a consent agreement
containing customary terms and conditions. Such customary terms and conditions
shall include, but not be limited to, provisions related to extended notice and
cure periods to be provided to the Security Lenders, and other terms and
accommodations to Security Lenders as are customary for non-recourse project
financings. Solely with respect to any Security Lender which acquires a security
interest in Client or this Agreement, and provided Contractor has received
written notice from Client of such interest and request, Contractor shall give
written notice to such Security Lender of any default or event of default by
Principal under this Agreement.

Section 12. PROCEDURE FOR DECISION OF DISPUTES BY THE RULER.

The Ruler is any other person nominated pursuant to a written agreement among
the Parties; in the absence of such agreement by the seventh (7) working day
following a written request made by any Party for the nomination of the Ruler,
the Ruler shall be appointed by the chairman of the Arbitration Board for the
Building Industry. With respect to any disputes relating to a technical issue
and\or of a technical nature under this Agreement (including any annexes
thereof): (i) the relevant technical matter (including without limitation,
unless explicitly indicated otherwise herein) with respect to any financial
aspects thereof shall be exclusively decided by the Ruler, (ii) the Ruler’s
opinion shall be final, undisputable and non-appealable, and the Parties will be
finally bound thereby, and (iii) the Ruler shall give reasons for its ruling,
but will not be subject to any procedural Law; (iv) Ruler’ fees shall be borne
by the losing party, or as decided by the Ruler; (v) the Ruler shall give its
decision within 7 working days form his appointment.

Section 13. CONDITION PRECEDENT (“Opschortende Voorwaarde”)

This Agreement is subject to the satisfaction on or prior to the end of eighteen
(18) months after the date of this Agreement (“Long Stop Date”) of signing a
Construction Finance Agreement of the Principal with the Lender in relation to
the Plant (“Facility”) (“Condition”).

Fulfilment of conditions precedent

The Principal will use all reasonable efforts to obtain the Facility on or prior
to the Long Stop Date and the Contractor will use all reasonable efforts to
provide the Principal with such information as is necessary for the Principal to
do so.

Termination

If the Condition is not satisfied or waived on or before the Long Stop Date,
this Agreement will not constitute rights and obligations and parties shall not
have any claim against the other Party under it, save for any claim arising from
breach of any obligation contained in Article 27 under “Fulfilment of conditions
precedent”.

Section 14. GUARANTEE

As security for the fulfilment of SM&O Contractor’s obligations regarding this
Agreement and payment by the SM&O Contractor of any amount due to Client
pursuant to this Agreement the SM&O Contractor will provide the Client with a
Guarantee which can be called on demand by the Client, in the format as attached
to this Agreement as Annex I.

Section 15. ARBITRATION, JURISDICTION, APPLICABLE LA5.

With the exception of those disputes to be decided by the Rule, all disputes or
claims between the Parties arising out of or related to this Agreement, its
subject matter and/or its validity will be decided by binding arbitration which,
unless the Parties mutually agree otherwise in writing, shall be administered by
the Arbitration Board for the Building Industry in accordance with its
Construction Industry Arbitration Rules in effect on the date of this Agreement.

The venue of the arbitration will be in the State where the Plant is located.

7 

 

 

The applicable law will be the law of The Netherlands the arbitrator shall: (i)
apply substantive applicable Law; (ii) shall not be bound by any rules of
procedure and\or evidence; and (iii) shall give reasons for his ruling.

The language of the arbitration will be English.

The Parties have signed this Agreement

Anaergia B.V., the SM&O Contractor

 

/s/ Diana Benedek Anaergia B.V. By:  Diana Benedek Title:  Managing Director
December 5th, 2017 BLUE SPHERE BRABANT B.V, the Client /s/ Roy Amitzur Blue
Sphere Brabant B.V. By: Roy Amitzur Title: Executive VP December 5th, 2017

 

8 

 

 

Annex I - GUARANTEE

Anaergia Inc., a company incorporated pursuant to the laws of [ ], whose
principle place of business is at [ ], registered under number 764109-5
(“Anaergia”),

irrevocably, primarily, absolutely and unconditionally guarantees to Blue Sphere
Brabant B.V. (“Principal”) and its successors and assignees, for the benefit of
the foregoing and lenders, the prompt and complete payment and performance when
due of the obligations, commitments, undertakings, warranties and indemnities
(such obligations, commitments, undertakings, warranties and indemnities jointly
the “Guaranteed Obligations” and “Guaranteed Obligation” each of them) of
Anaergia B.V. (“Contractor”) under or pursuant to the Performance Guarantee
Agreement between the Principal and SM&O Contractor dated on or around the date
hereof, including all amendments, modifications, renewals or extensions thereto
(“Agreement”), without regard to the liability or defenses of any other person
or the existence of any other security for or guarantee in respect of this
Agreement. Anaergia hereby agrees that any claimant under this guarantee that
was not paid within 30 days of demand as referred to hereinafter, may proceed
directly to a claim of any amount due to it by Contractor directly from Anaergia
provided that (i) it has sent a notice of claim to Contractor and (ii)
Contractor has not cured within 30 days from receipt of the notice. This
Guarantee is a guarantee of payment and performance of Contractor under the
Agreement and so that the same benefits shall be conferred on Principal as it
would have received if the Guaranteed Obligations had been duly performed and
satisfied by Contractor.

This Guarantee is to be a continuing guarantee and accordingly is to remain in
force until all the Guaranteed Obligations shall have been performed or
satisfied. This Guarantee is in addition to and without prejudice to and not in
substitution for any rights or security which the Principal may now or hereafter
have or hold for the performance and observance of the Guaranteed Obligations.

Anaergia hereby waives presentment, protest and notice of acceptance,
non-payment and any and all other notices and demands whatsoever to which
Anaergia may be entitled and agrees that consent of Anaergia shall not be
required in connection with any modification of or waiver with respect to the
Agreement or Contractor’s obligations under the Agreement, provided however,
Anaergia shall have all the rights, liabilities and defenses available to
Contractor. No delay in making demand on Anaergia shall prejudice any claimant’s
rights hereunder. Anaergia additionally agrees to pay all costs and expenses
including attorneys’ fees, incurred by any claimant in enforcing this Guarantee.

The liability of Anaergia under this Guarantee shall not be affected, impaired,
reduced or released by:

a.any variation of the Guaranteed Obligations; 

b.any forbearance, neglect or delay in seeking performance of the Guaranteed
Obligations or any granting of time for such performance; 

c.the illegality, invalidity, unenforceability or, or any defect in, any
provision of the Agreement or any obligation thereunder on Contractor;

d.any insolvency or similar proceeding; or

e.any other fact or event which in the absence of this provision would or might
constitute or afford a legal or equitable discharge or release or a defence to a
guarantor.

Save as provided in the next sentence, this Guarantee and the benefit thereof
shall not be assigned without the prior written consent of Anaergia. The
Principal may collaterally assign and/or pledge this Guarantee and any rights
thereunder to any finance provider or any trustee or agent of any financier as
collateral security and in connection with the financing of the Principal in
relation to the works under the Agreement. Anaergia shall execute and deliver to
such financier any consents and/or other documents and/or any changes to this
Guarantee reasonably requested by such financer.

Notwithstanding the foregoing, Anaergia has all the rights and defenses
available to the Contractor and its obligations under this Guarantee are limited
to the obligations of the Contractor under the Agreement.

9 

 

 

This Guarantee and any obligations arising out of or in connection with it is
governed by and construed in accordance with the laws of the Netherlands. All
disputes ensuing from or connected with this Agreement or additional agreements
will be decided by binding arbitration which, unless the Parties mutually agree
otherwise in writing, shall be administered by the Arbitration Board for the
Building (Raad van Arbitrage voor de Bouw).

Anaergia Inc.

Signature:

By:

Name:

Position:

Date:

Please take into account the following legalisation requirements when executing
this guarantee:

-

a copy of the valid passport/driver’s license of the individual(s) signing this
document (each: a “Signatory”);

-

the genuineness of the signature(s) of the/each Signatory must be legalised by a
notary;

-

an independent lawyer or notary must issue the confirmation statement that the
signatory/signatories is/are authorised to represent Anaergia Inc.

For agreement and acknowledgement

 

__________________________________

Blue Sphere Brabant B.V.

Name:

Title:

 

10 